UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1377


ZHAO LIN CHEN,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 7, 2019                                   Decided: September 10, 2019


Before GREGORY, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Zhao Lin Chen, Petitioner Pro Se. Jennifer R. Khouri, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zhao Lin Chen, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) denying Chen’s motion

to reopen. We dismiss in part and deny in part the petition for review.

       We conclude that the Board did not abuse its discretion in denying Chen equitable

tolling on the basis that he was not reasonably diligent in pursuing his ineffective assistance

of counsel claim. We further conclude that because Chen did not file a new asylum

application with his motion to reopen, the Board did not abuse its discretion by denying

reopening based on changed circumstances in China. See Mosere v. Mukasey, 552 F.3d

397, 400 (4th Cir. 2009) (stating standard of review). Accordingly, we deny in part the

petition for review. Lastly, we are without jurisdiction to review the Board’s decision

denying sua sponte reopening, and dismiss in part the petition for review. See Lawrence v.

Lynch, 826 F.3d 198, 206 (4th Cir. 2016); Mosere, 552 F.3d 397, 400-01 (4th Cir. 2009).

       We dismiss in part and deny in part the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                          PETITION DISMISSED IN PART,
                                                                      DENIED IN PART




                                              2